Beck, J.
1. All applications for continuances are addressed to the sound discretion of the court. And it not appearing that the discretion of the trial court in refusing a continuance in the instant case was abused, the exception to the denial of a new trial because of such refusal is without merit.
2. As is recognized by the plaintiff in error and shown by the bill of ex*104ceptions, tlie adverse ruling upon the motion for a continuance is controlling; and that ruling having been sustained, the judgment of the court below is
September 17, 1915.
Action for damages. Before Judge Ellis.. Fulton superior court. June 26, 1914.
Anderson & Anderson and P. B. D’Orr, for plaintiff.
George Westmoreland, for defendant.

Affirmed.


All the Justices concur, except Fish, O. J., absent.